Citation Nr: 0936973	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-19 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to 
June 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2007 and September 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  

In June 2009, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing).    


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in June 1980 and February 1993 rating decisions.  
Although notified of both denials, the Veteran did not 
initiate an appeal.  

2.  Evidence received since the last final February 1993 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the bilateral hearing loss 
claim.

3.  The Veteran is noted to have entered active duty in July 
1971 with preexisting bilateral hearing loss.     

4.  There is competent evidence that the Veteran's 
preexisting bilateral hearing loss permanently worsened 
during service beyond its natural progression.

5.  As to PTSD, although there is a current diagnosis, the 
evidence does not demonstrate a valid in-service stressor 
that is verified or verifiable.  

6.  There is circumstantial medical evidence, in addition to 
competent and credible lay evidence, demonstrating that the 
Veteran has an acquired psychiatric disorder (a depressive 
mood disorder) that is the direct result of his service-
connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The June 1980 and February 1993 rating decisions are 
final as to the bilateral hearing loss claim.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since the 
last prior, final denial of the bilateral hearing loss claim 
in February 1993.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  

3.  The Veteran's preexisting bilateral hearing loss was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

5.  Resolving all reasonable doubt in his favor, the 
Veteran's depressive mood disorder is proximately due to his 
service-connected bilateral hearing loss disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to the new and material evidence and service 
connection claims, since the Board is reopening and granting 
these claims, there is no need to discuss whether there has 
been compliance with the notice and duty to assist provisions 
of the Veterans Claims Assistance Act (VCAA) because even if, 
for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

New and Material Evidence to Reopen the Bilateral Hearing 
Loss Claim

The RO originally denied service connection for bilateral 
hearing loss in a June 1980 rating decision.  The RO notified 
the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2008).

The RO subsequently confirmed the denial by way of a February 
1993 rating decision, determining that new and material 
evidence had not been submitted to reopen the claim.  This 
decision, since not appealed, is also final and binding.  See 
id.  The U. S. Court of Appeals for Veterans Claims (Court) 
has held that in determining whether new and material 
evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

Although the RO already has reopened the bilateral hearing 
loss claim and adjudicated it on the underlying merits (on a 
de novo basis) in the November 2007 rating decision 
on appeal, the Board has jurisdictional responsibility to 
determine whether the claim was properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
make this threshold preliminary determination of whether 
there is new and material evidence to reopen the claim before 
proceeding to adjudicate the merits of it.  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).

In the prior, final June 1980 rating decision, the RO denied 
service connection for bilateral hearing loss because the 
evidence failed to establish that the Veteran's preexisting 
bilateral hearing loss, medically noted at the time of the 
July 1971 enlistment examination, was aggravated beyond its 
natural progression during his service.  In essence, although 
the in-service enlistment examination revealed bilateral 
hearing loss at 4000 Hertz that preexisted service, there was 
still insufficient evidence of a permanent worsening of this 
disorder during service.  See generally 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

The RO's subsequent final February 1993 rating decision 
continued the previous denial on the basis that no new and 
material evidence was submitted to reopen the bilateral 
hearing loss claim.  

The Veteran's claim to reopen service connection for 
bilateral hearing loss was received in May 2007.  Therefore, 
the amended regulation for new and material evidence applies.  
See 66 Fed. Reg. at 45,620 (applying the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001).    

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").   
        
Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final February 1993 rating decision.  Specifically, 
the Veteran has submitted, and the VA has secured, service 
personnel records (SPRs) reflecting the Veteran's various 
occupational duties during service including construction 
equipment operator, refuse vehicle operator, pavement 
specialist, and airfield sweeper operator.  All of these 
positions involved high noise exposure over an eight year 
period, especially since the Veteran has credibly indicated 
he did not wear hearing protection during that time.  Thus, 
these SPRs provide some support for the Veteran's argument of 
permanent aggravation of preexisting hearing loss due to high 
noise exposure during his military service.  But most 
importantly, in October 2007, a VA audiologist opined there 
"may have been" some aggravation of preexisting bilateral 
hearing loss during service.  Thus, presuming the credibility 
of this evidence for new and material evidence purposes, this 
evidence suggests that his preexisting bilateral hearing loss 
was aggravated during his period of active duty.  Justus, 3 
Vet. App. at 513.  So this evidence relates to an 
unestablished fact necessary to substantiate his bilateral 
hearing loss claim and raises a reasonable possibility of 
substantiating his claim; that is to say, this evidence is 
new and material and his claim is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every Veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

However, if a preexisting disability is noted upon entry into 
service, such as the case here, the Veteran cannot bring a 
claim for service connection for that disability, but the 
Veteran may bring a claim for service-connected aggravation 
of that disability.  In that case, § 1153 applies and the 
burden falls on the Veteran to establish aggravation.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (which holds that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat Veteran to establish an increase in 
disability).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007), the Federal Circuit Court rejected as too broad "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
Instead, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id. at 1377 (footnote omitted).  For example, 
a layperson would be competent to identify a "simple" 
condition like a broken leg, but would not be competent to 
identify a form of cancer.  Id. at 1377 n.4.

Analysis - Bilateral Hearing Loss

The Veteran dates the onset of his bilateral hearing loss to 
his military service in the Air Force from July 1971 to June 
1979.  He indicates he started to notice hearing loss 
sometime around 1977.  He insists he did not have preexisting 
hearing loss prior to enlistment into the Air Force.  See 
Travel Board hearing testimony at pages 4, 11.  The Veteran's 
DD Form 214 lists his military occupational specialty (MOS) 
as a construction equipment operator, thereby confirming 
definitive high noise exposure during service.    

As mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, an October 2007 VA audiology examination showed 
pure tone thresholds in the right ear at frequencies of 500, 
1000, 2000, 3000, and 4000 hertz of 20, 15, 55, 60, and 65 
decibels, respectively.  Corresponding findings in the left 
ear were 20, 15, 55, 55, and 65 decibels.  Sensorineural 
hearing loss was assessed bilaterally.  Earlier post-service 
VA audiograms dated in August 1989 and November 1994 also 
support this conclusion.  Thus, the Veteran has a current 
bilateral hearing loss disability according to VA guidelines, 
per 38 C.F.R. § 3.385.

During the Veteran's July 13, 1971 enlistment examination in 
his service treatment records (STRs), his audiogram 
demonstrated hearing loss disability per 38 C.F.R. § 3.385.  
That is, test results indicate a bilateral hearing loss as 
defined by VA regulation.  In essence, his bilateral hearing 
loss was noted at enlistment.  Several days later, on July 
16, 1971, another audiogram revealed a lower level of hearing 
loss; regardless, hearing loss was still demonstrated.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss).  In 
any event, the October 2007 VA audiology examiner assessed 
that it was "definitive" the Veteran had bilateral hearing 
loss at 4000 Hertz at the time of enlistment.  Therefore, the 
Veteran clearly and unmistakably had bilateral hearing loss 
before beginning his military service in July 1971.  See 38 
U.S.C.A. § 1111; 38 C.F.R. 3.304(b).  And since this disorder 
was noted at the time of his enlistment, he is not entitled 
to the presumption of soundness when entering service.  Id.  

Moreover, according to VAOPGCPREC 3-2003, VA is not required 
to show that there clearly and unmistakably was no 
aggravation of his preexisting hearing loss during service 
beyond its natural progression.  Rather, since his hearing 
loss was noted it is his burden to show a chronic (meaning 
permanent) worsening of his pre-existing hearing loss during 
service.  In other words, he may only bring a claim for 
aggravation of this preexisting condition.  Wagner, 370 F.3d 
at 1096.

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

With regard to aggravation, the Veteran was not afforded a 
STR separation examination in 1979 upon discharge.  However, 
the Veteran has submitted, and the VA has secured, SPRs 
reflecting the Veteran's various occupational duties during 
service including construction equipment operator, refuse 
vehicle operator, pavement specialist, and airfield sweeper 
operator.  All of these positions involved high noise 
exposure over an eight year period, especially since the 
Veteran has credibly indicated he did not wear hearing 
protection during that time.  Thus, these SPRs provide some 
support of constant high noise exposure during his military 
service.  Most importantly, in October 2007, a VA audiologist 
opined there "may have been" some aggravation of 
preexisting bilateral hearing loss during service, depending 
on which of the two July 1971 enlistment audiograms are 
assessed.  

Overall, this medical opinion provides probative evidence in 
support of permanent aggravation of the Veteran's preexisting 
bilateral hearing loss during service.  The Board 
acknowledges the October 2007 VA audiologist ultimately 
opined that he could not resolve the issue without resorting 
"to mere speculation" due to the lack of a separation 
examination.  In this regard, an equivocal medical opinion 
may still be competent, and cannot be considered "non-
evidence."  Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  
An etiological opinion should be viewed in its full context 
and not characterized solely by the medical professional's 
choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  The 
Court has pointed out that an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Most importantly, the claims folder is negative for 
any countervailing medical evidence that would suggest there 
was no increase in hearing loss or that the increase in his 
bilateral hearing loss disability was due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b).  Consequently, the evidence sufficiently 
demonstrates a permanent aggravation of the Veteran's 
preexisting bilateral hearing loss disability during service.  

Certainly then, resolving all reasonable doubt in his favor, 
the evidence supports service connection for bilateral 
hearing loss on the basis of aggravation of a preexisting 
disorder during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The Veteran may only be service connected for the 
aggravation of his bilateral hearing loss caused by service.  
See 38 C.F.R. § 3.322(a).  The extent of the bilateral 
hearing loss caused by aggravation is not before the Board at 
this time.

Analysis - PTSD

The Veteran asserts he has PTSD related to an in-service 
stressor.  Specifically, he describes having to undergo a 
Court Martial trial during service because of a false 
narcotic charge leveled against him.  At the time of the 
Court Martial trial he feared that if convicted he would have 
to serve 3-5 years of incarceration with hard labor.  He also 
has related that after he attempted to stop a theft in-
service, he and his wife at that time were targeted.  He 
asserts they were shot at.  See hearing testimony at pages 6-
7; VA treatment notes dated in November 2007 and April 2009.  
He attributes his PTSD diagnosis to these alleged in-service 
stressors.  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Moreover, the described incidents must meet the criteria to 
qualify as a stressor.  There are two requirements for a 
stressor to be sufficient for PTSD: (1) A person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  Cohen, 10 Vet. App. 
at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The Veteran's own statements 
to the medical provider will not be sufficient.  Id.

With regard to PTSD, post-service VA mental health treatment 
notes dated from 2006 to 2009 have repeatedly diagnosed the 
Veteran with PTSD.  But in order to establish service 
connection for PTSD, there must be current medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV), as well as competent evidence of a nexus 
between current PTSD symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Here, there is no 
competent evidence of a nexus between his PTSD diagnosis and 
the claimed in-service stressors.  The Veteran admitted at 
the hearing that no physician has indicated his PTSD 
diagnosis was due to his military service.  See hearing 
testimony at page 9.  Instead, his PTSD has been associated 
with a post-service November 1983 incident during which the 
Veteran suffered a head injury at a construction site when a 
crane struck his head.  As early as February 1985, a VA 
mental health examination and VA Social and Industrial Survey 
confirm that the Veteran experienced depression, memory loss, 
and other psychiatric symptoms after this post-service 
injury.  The Veteran was in rehabilitation for close to a 
year.  But there is no medical evidence of a nexus between 
the current diagnosis of PTSD and the claimed in-service 
stressors related to his alleged Court Martial.  38 C.F.R. § 
3.304(f).  

In addition, with regard to his in-service stressors, his 
stressors are either unverifiable or cannot be verified based 
on the information provided by the Veteran.  See 38 C.F.R. § 
3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
In fact, in August 2008 the RO issued a Formal Finding 
Memorandum to this effect.  The Veteran's descriptions of his 
alleged in-service stressors have often been confusing and 
inconsistent.  Furthermore, his SPRs do not confirm the 
occurrence of any of his alleged in-service stressors.  To 
the contrary, his SPRs present an entirely positive picture 
of the Veteran's performance during service.  Thus, there is 
no credible supporting evidence for these alleged in-service 
stressors.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; 
Moreau, 9 Vet. App. at 395.  In this regard, the Veteran's 
lay statements are insufficient.  See id.   Finally, his 
alleged Court Martial does not qualify as a valid PTSD 
stressor as there is no indication of threatened death or 
bodily harm.  Cohen, 10 Vet. App. at 141 (citing DSM-IV).  In 
conclusion, the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Analysis - Acquired Psychiatric Disorder Other Than PTSD

However, in addition to PTSD, the Veteran has also been 
diagnosed with a mood disorder, depression, and a personality 
disorder.  As such, the Board will also consider whether 
service connection is warranted for these other acquired 
psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  Therefore, in the present case, the Board cannot 
limit its analysis of the Veteran's claim solely to PTSD.  
That is, his PTSD claim potentially encompasses psychiatric 
conditions other than PTSD that are reasonably raised by the 
record.

In this regard, during the course of the appeal, the Veteran 
has also asserted that his psychiatric problems are secondary 
to the post-service November 1983 crane accident.  He further 
adds that the crane accident occurred because he could not 
hear his co-workers warnings due to his service-connected 
bilateral hearing loss.  Therefore, in essence, he is 
asserting that his service-connected bilateral hearing loss 
caused his current psychiatric problems.  It follows he is 
asserting service connection for an acquired psychiatric 
disorder on a secondary basis.  See June 2008 stressor 
statement; January 2009 lay statement from D. Drake; and 
February 1985 VA Social and Industrial Survey.  

A disability can also be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  Moreover, 
secondary service connection may be established, as well, by 
any increase in severity (i.e., aggravation) of a nonservice-
connected condition that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate a disorder with a service-
connected disability).   

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

VA mental health personnel have consistently concluded that 
the Veteran has a mood disorder (depressive) due to his 
medical condition as the result of his November 1983 head 
injury.  See VA treatment records dated in June 2006, July 
2006, August 2006, September 2007, and April 2009.  In 
addition, the claims folder only documents post-service 
psychiatric problems after the occurrence of his November 
1983 crane accident, providing strong circumstantial evidence 
in support of the claim.  Therefore, there is at least 
competent medical evidence of record that demonstrates a 
nexus between the Veteran's mood disorder and the post-
service crane accident.  Velez, 11 Vet. App. at 158.  

Although no medical evidence of record specifically concludes 
there is a secondary relationship between his mood disorder 
and his service-connected bilateral hearing loss, there is 
sufficient lay evidence indicating that the Veteran's hearing 
loss prevented him from being able to hear his co-workers' 
warnings during the crane accident.  See June 2008 stressor 
statement; January 2009 lay statement from D. Drake; and 
February 1985 VA Social and Industrial Survey.  In short, 
there is competent and credible lay evidence of record that 
the crane accident was the direct result of his service-
connected hearing loss, which eventually led to his 
psychiatric problems.  See 38 C.F.R. § 3.310(a).  

The Board emphasizes the Veteran is indeed competent to 
report that he was not able to hear the warnings of his co-
workers due to his hearing loss at the November 1983 crane 
accident.  38 C.F.R. § 3.159(a)(2).  See also Layno, 6 Vet. 
App. at 469.  There is also no overt reason to doubt the 
credibility of the Veteran's lay assertions that he could not 
hear the warnings.  See, e.g., Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  His lay statements 
discussing the incident in question have been consistent.  He 
has reported that hearing loss played a part in the accident 
as far back as the February 1985 VA Social and Industrial 
Survey.  In addition, a January 2009 lay statement from D. 
Drake, a co-worker who witnessed the November 1983 crane 
accident, also adds credibility to his claim.  

In light of the above, resolving any doubt in the Veteran's 
favor, the Board concludes the preponderance of the evidence 
supports secondary service connection for an acquired 
psychiatric disorder (i.e., a depressive mood disorder).  
38 U.S.C.A. § 5107(b).  The Board emphasizes that it is 
granting secondary service connection for the Veteran's 
acquired psychiatric disorder on the basis that is the direct 
result of his service-connected hearing loss, as opposed to 
aggravation.  The appeal is granted as to that issue.  The 
precise nature and extent of his acquired psychiatric 
disorder is not at issue before the Board at this time.


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.  

Service connection for an acquired psychiatric disorder is 
granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


